Citation Nr: 1139925	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-50 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected right subtrochanteric femur fracture with knee involvement, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for service-connected sciatic nerve palsy of the right lower extremity, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1988 to March 1992.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Procedural history

In June 1992, the RO awarded the Veteran service connection for a right femur fracture with sciatic nerve involvement.  A single 10 percent rating was assigned, effective March 19, 1992.  In January 1993 however, the RO separated the Veteran's sciatic nerve palsy from his service-connection award for a right femur fracture, and awarded a separate 10 percent rating, also effective March 19, 1992.  

In December 2008, the Veteran filed increased rating claims for both disabilities.  The RO denied the Veteran's increased rating claim for sciatic nerve palsy in the above-referenced April 2009 rating decision.  Also in April 2009, the RO awarded the Veteran a temporary total (100 percent) disability rating for his service-connected right femur fracture, effective November 24, 2008, based on right knee surgery and convalescence.  The RO then reinstated the Veteran's previous 10 percent rating for his right femur fracture, effective January 1, 2009.  

The Veteran disagreed with the RO's denial of his nerve palsy claim, and the reinstitution of a 10 percent rating for his right femur fracture following his temporary total rating.  He perfected an appeal as to both issues.

In August 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary development.  

The Veteran has indicated that he recently underwent surgery on his right knee in September 2011.  See the Veteran's September 21, 2011 Statement in Support of Claim.  The record includes a private treatment report documenting that on September 2, 2011 the Veteran underwent a partial distal patellectomy of his right knee.  See the September 2, 2011 examination report of Dr. J.G.  The severity of both the Veteran's service-connected right femur fracture residuals with knee involvement, and his service-connected sciatic nerve palsy of the right lower extremity were last evaluated prior to this surgery in October 2010.  In light of the Veteran's recent surgery, the Board is of the opinion that more contemporaneous medical assessments of these service-connected disabilities are required to ascertain the post operative severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ["Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."].  

The Veteran must be advised of the importance of reporting to his scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for the disabilities currently at issue, to include treatment associated with his September 2011 knee surgery.  The Veteran should be provided multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain private treatment records on his behalf.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran, to include additional treatment at the VA, if any, which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

2.  After obtaining any available records noted above, the VBA should schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right subtrochanteric femur fracture with knee involvement.  The examination should be administered by a physician other than the he who administered the Veteran's January 2009, November 2009 and October 2010 QTC examinations.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by this examiner.  The examiner should document the Veteran's full range of motion of the Veteran's right knee and right hip, and describe any functional impairment due to pain, including excess fatigue, weakness, and incoordination.  If subluxation or instability of the Veteran's right knee exists, this should be made clear.  

The Board adds that the Veteran has been diagnosed with right knee arthritis, a meniscus tear, chondromalacia, synovitis, and tendinitis of the right knee during the course of the appeal.  To the extent possible, the examiner should identify which knee disabilities currently exist, their respective symptomatologies, and whether any such disability was as likely as not caused or aggravated by the Veteran's right femur fracture [and/or subsequent treatment for this fracture] beyond its natural progression.  If any current knee conditions are deemed to be caused by other disabilities or events, this should also be made clear.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

3.  The VBA should also schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected sciatic nerve palsy of the right lower extremity.  The examiner should indicate whether the Veteran has complete or incomplete paralysis of the sciatic nerve.  If incomplete, the examiner should indicate whether such paralysis is mild, moderate, moderately severe, or severe [with marked muscular atrophy] in nature.  A supporting clinical rationale as to this assessment should be provided.  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should then readjudicate the Veteran's increased rating claims.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


